Citation Nr: 1212216	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  02-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sinusitis. 

2. Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to June 1998. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The claim was previously before the Board in January 2007 and January 2010, at which time it was remanded for further development.  


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence the Veteran's sinusitis and bronchitis preexisted her period of military service. 

2.  The medical evidence reflects bronchitis and sinusitis began during active service.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, bronchitis was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Given the favorable decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Service Connection - in general 

The Veteran seeks service connection respiratory disorders, namely, bronchitis and sinusitis.  She asserts that she was exposed dust and other environmental allergens while stationed at Fort McClellan and that she has experienced recurrent congestion, sinus infections, and bronchitis ever since that time. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303. 

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  38 C.F.R. § 3.303(b)  

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence. 

Presumption of soundness/aggravation of a pre-existing disability 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1). 

Discussion of the merits of the claim 

The first matter is whether the Veteran is entitled to the presumption of soundness as to her sinusitis and bronchitis.  On the Veteran's November 1977 subjective Report of Medical History, she indicated a history of mild sinus congestion.  However, the contemporaneous entrance examination revealed no abnormalities of the sinuses, nose, lungs or chest.  The Board recognizes that the Veteran complained of "sinus" congestion, subjectively, upon entrance examination; however, neither sinusitis nor bronchitis were objectively "noted" or diagnosed by the examiner on entry.  Moreover, the Veteran's sinuses and lungs were normal upon examination.  For the aforementioned reasons, the Board finds that the Veteran is entitled to the presumption of soundness as to sinusitis and bronchitis.  

The next matter is whether there is clear and unmistakable evidence that the sinusitis and bronchitis preexisted active service.  On the one hand, the Veteran reported having "sinus congestion" upon entry in November 1977.  However, as noted above, a diagnosis of sinusitis and/or bronchitis was never objectively confirmed at entry.  Moreover, of the Veteran's voluminous service and post-service treatment records, there is no other medical evidence contained in the claims file which suggests that the Veteran's sinusitis and/or bronchitis preexisted service.  In this regard, the Veteran has consistently reported that her pulmonary/sinus symptomatology began shortly after her service entrance.  She is competent to allege the observable symptoms related to bronchitis and sinusitis.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 

The Board concludes that the record, viewed as a whole, does not show by clear and unmistakable evidence that the Veteran's chronic sinusitis or bronchitis preexisted active service.

Therefore, the next question is whether the Veteran's chronic sinusitis and bronchitis are directly related to service.  

Beginning in 1979, the Veteran's service treatment records are replete with references to treatment for bronchitis, upper respiratory infections, sinusitis, headaches, shortness of breath, and post-nasal drip.  Retirement examination in March 1998 reflects seasonal allergic rhinitis; the contemporaneous Report of Medical History indicates that the Veteran reported having sinusitis, hay fever/allergic rhinitis, shortness of breath, and pain or pressure in the chest.  

Post-service VA treatment records reflect continued respiratory and sinus complaints.  For example, VA treatment records dated in 1998 and 1999 show diagnoses of sinusitis, sinus infections, and a history of allergic rhinitis.  

A December 2001 VA examination reflects a history of sinus difficulties, including frequent sinus infections and bronchitis characterized by stuffy head, headaches, watery eyes, irritated nasal mucosa, and a cough.  The Veteran noted that she was taking Flonase daily, in addition to Flovent and Albuterol.  She reported having at least one serious sinusitis or bronchitis episode per month.  The pertinent diagnosis was chronic sinusitis.  No opinion as to etiology was provided at that time. 

In April 2005 the Veteran underwent a VA respiratory examination.  She reported the onset of sinusitis and bronchitis in 1984.  She noted continued episodes of sinusitis and bronchitis since that time.  The pertinent diagnoses were sinusitis and bronchitis.  

A May 2005 VA examination report confirm findings of bronchitis on pulmonary function tests (PFTs).

In June 2009, the Veteran was again diagnosed with right chronic sphenoid sinus disease, as well as left lateral maxillary sinus disease with associated headaches.  

Based on the evidence outlined above, service treatment records clearly reflect ongoing treatment for sinusitis and bronchitis related symptoms throughout the Veteran's 20 years of active duty service (i.e., in-service disease or injury).  Moreover, the current medical evidence of record shows diagnoses of both sinusitis and bronchitis (i.e., current diagnosis).  Therefore, service connection can be established in one of two ways.  First, by establishing the chronicity of the condition in service with post-service occurrence of the same condition.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303.

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b). Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage, 10 Vet. App. 488.

Here, while the Veteran's service treatment records clearly show ongoing sinus and bronchial symptomatology, and consistent subjective reports of sinusitis (on period examination, it is unclear if sinusitis and bronchitis were "chronic" in nature.  The fact that that she stopped taking the prescribed medications when she had no symptoms of bronchitis/upper respiratory infections and sinusitis, suggests that the diagnosis of chronicity may be legitimately questioned.  Nevertheless, when the post-service evidence is considered, and when reasonable doubt is resolved in the Veteran's favor, the Board finds that symptoms of sinusitis and bronchitis were chronic in service. 

The Board also finds that sinus and bronchial symptoms have been continuous since service separation, and the Veteran's current chronic sinusitis and bronchitis are related to service.  

Indeed, in September 1998, just three months after separation from service, the Veteran reported history of sinus problems.  See VA Treatment Record, September 1998.  Thereafter, she was treated consistently for nasal, bronchial, and sinus symptomatology.  As early as 2001, she was diagnosed with chronic sinusitis.  In 2005, she was diagnosed with bronchitis, with the reported onset in 1984. 

Based on the foregoing, there is a regular pattern of complaint and treatment for sinus, nasal, and bronchial problems starting in service and continuing after service.  

In addition, the May 2010 and June 2011 VA examiner found that the Veteran's current "chronic bronchitis" and "chronic sinusitis" were more likely than not initiated (or developed) in-service as a result of dust/allergen exposure.  There are no medical opinions of record to the contrary.  

Thus, as the evidence shows recurrent treatment for sinus and bronchial symptoms in-service, as well as ongoing treatment and diagnosis of chronic bronchitis and chronic sinusitis after service, the Board finds continuity of symptomatology has been demonstrated here.  Moreover, medical evidence in the form of a VA opinion has related the Veteran's current sinusitis and bronchitis to dust/allergen exposures in-service.  For all of these reasons, the criteria for service connection are met; and, with resolution of any remaining reasonable doubt in the Veteran's favor on each of the elements of service connection, service connection for bronchitis and sinusitis is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for sinusitis is granted. 

Entitlement to service connection for bronchitis is granted.   




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


